Citation Nr: 1023655	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-08 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to status-post meningioma 
secondary to herbicide exposure (claimed as a brain tumor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from September 1950 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In August 2009, the Veteran was afforded a videoconference 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

In September 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. 
West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In July 1996, the RO denied the Veteran's claim for 
service connection for a brain tumor.  The Veteran did not 
appeal.  

2.  Evidence received since the July 1996 decision denying 
service connection for a brain tumor does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1996 RO decision denying service connection for 
a brain tumor is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).


2.  New and material evidence has not been received since the 
RO's July 1996 decision; the claim for service connection for 
a brain tumor is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of entitlement to service connection for 
a brain tumor was denied in a July 1996 rating action.  The 
basis of the denial was that the meningioma was not shown in 
service or within one year after service and was not a 
disability established by law or regulation as due to Agent 
Orange exposure (even if the Veteran's claimed exposure to 
Agent Orange could be established).  In addition, the claim 
was denied as there was no evidence showing a causal 
relationship between any macrowave or other exposure during 
service to the subsequent development of meningioma.  After 
appropriate notice of this decision and of his appellate 
rights, the Veteran did not file a timely appeal and the 
decision therefore became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 1996 rating 
decision consisted of the Veteran's service treatment 
records, letters from the Veteran's private physicians, and 
VA and private medical treatment records.

Evidence relating to the claim for service connection for 
meningioma received since the July 1996 rating decision that 
is new consists of VA treatment records, an August 2009 
hearing, and a December 2005 VA examination.  The evidence of 
record following the July 1996 rating decision does not 
contain medical evidence showing that the Veteran's 
meningioma is related to service.  The December 2005 VA 
examination contained an opinion clearly finding that the 
Veteran's meningioma was not related to Agent Orange 
exposure.  Evidence that is unfavorable to the appellant's 
case and which supports the previous denial cannot trigger a 
reopening of the claim.  See Villalobos v. Principi, 3 Vet. 
App. 450, 452 (1992).  Additionally, the new evidence does 
not contain any competent medical evidence of record showing 
that Agent Orange caused the Veteran's meningioma or that his 
meningioma was related to service in any way.  See Notice, 59 
Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 
(1996).  Therefore, while these records are new, they are not 
material within the meaning of 38 C.F.R. § 3.156(a) because 
they do not relate to an unestablished fact necessary to 
substantiate the claim and they do not raise a reasonable 
possibility of substantiating the claim.  The record still 
lacks competent evidence demonstrating that the Veteran's 
meningioma is related to his active duty or due to his 
claimed Agent Orange exposure.  

Accordingly, the Board finds that the evidence received 
subsequent to July 1996 is not new and material and does not 
serve to reopen the Veteran's claim for service connection 
for meningioma.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  The appeal is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Complete notice was sent in March 2006, September 2006, and 
December 2009 and the claim was readjudicated in a March 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for meningioma.  
The claim to reopen is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


